Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 14, 2021 has been entered.
The IDS filed with the RCE submission of June 14, 2021 has been received and considered.
As no amendment to the claims was filed with the RCE submission of June 14, 2021, the claims remain as provided by the amendment filed March 27, 2020. Claims 5, 6, 9, 14, 18, 20, 21, 25, 27 and 31 remain canceled, claims 22 and 23 remain withdrawn, and claims 1-4, 7, 8, 10-13, 15-17, 19, 24, 26, 28-30 and 32 remain pending for examination.
It is noted that a three month suspension was requested with the filing of the RCE of June 14, 2021, however the time of suspension has passed.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 24-28, and Species SET A: base material of silicon carbide, and Species SET B: metal of the salt/oxide of yttrium and aluminum in the reply filed on March 20, 2017 is acknowledged.

Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 20, 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7, 8, 10, 11, 15-17, 19, 24, 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 03/004718 (hereinafter ‘718) in view of EITHER DE  103 32 938 (hereinafter ‘938) OR Japan 6-45862 B (hereinafter ‘862); and further in view of Tewari (US 5098740) and Jones (US 5266404),  EITHER alone OR, optionally, further in view of Sane et al (US 2006/0121068).
Claims 1, 4, 32: '718 teaches that it is desirable to apply carbides such as silicon carbides (and thus just this SiC material (so only SiC) as non-oxide material can be used) with secondary components of aluminum oxides and rare earth oxides (such as yttrium oxide), which can be compounds of aluminum oxide and rare earth oxide, including aluminum-yttrium oxide compounds (pages 1, 3, 4 of description translation) where the materials are to be applied by thermal spraying (page 4 of description translation), where '718 provides agglomerated powders of the materials for spraying (page 4 of the description translation, which gives a plurality of powders since “powders”), but does not indicate coating the SiC particles withe the oxides.  The formed particles are applied by thermal spraying (page 4 of the description translation), 
(A) As to using only YAG as the secondary material, as discussed above, ‘718 indicates that the secondary components can be compounds of aluminum oxide and rare earth oxides, such as aluminum-yttrium oxide compounds, and describes the use of YAG.  In the example with YAG, alumina (corundum) is also present along with the SiC (page 5 of description translation), but ‘718 also indicates that the molar ratio of aluminum oxide to rare earth oxide can be from 40:60 to 90:10 (page 4 of description translation), where the Examiner notes that YAG can also be described as 3Y2O3.5Al2O3, giving a 5:3 molar ratio of aluminum oxide to rare earth/yttrium oxide or 62.5 aluminum oxide :37.5 yttrium oxide, with yttrium oxide treated as the most favorable rare earth oxide from the description of ‘718 (note page 4 of description translation).  As a result, the molar amounts of material of the secondary components would include amounts that would provide for using SiC and only YAG as secondary component.  Furthermore, from the possible ranges of aluminum oxide/rare earth In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Also note,  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(B) Furthermore, as to providing a continuous coating consisting of only YAG on the SiC particles: 
(B)(1) ‘938 provides a process for coating turbine components (abstract, page 5, last paragraph, page 6, last full paragraph, description translation). For erosion protection layer 13, a plurality of coated particles (particles in the plural so a plurality) of SiC coated with a diffusion barrier of aluminum oxide can be provided (obtained), where the layer 13  can be applied by APS (air plasma spraying, a thermal spraying process, note applicant at page 14 of the specification as filed indicates plasma spraying as a thermal spraying process), so the particles would be thermally sprayed onto a substrate (figure 1C, page 6, last full paragraph to page 7, first full paragraph, description translation, and note page 5, last paragraph, description translation as to APS defined as air plasma spray, and note aluminum oxide can be the barrier layer but the barrier layer 
(B)(2) ‘862 provides a process for coating silicon carbide (SiC) or silicon nitride (Si3N4) material on a substrate (page 2 of description translation) where there is a problem with these materials on their own decomposing during high temperature spray coating (page 1 of description translation). ‘862  provides providing (obtaining) particles (i.e. a plurality) of silicon carbide or nitride core particles 7 that are coated with particles 8A of low melting point ceramic powder such as aluminum oxide (page 3 of description translation) and then thermally spraying (such as by plasma or flame spraying, note each of these described as thermally spraying by applicant at page 10 of the specification as filed) these particles onto a substrate, where the oxide coating protects the silicon carbide/nitride from decomposing (pages 2-3 of description translation), and thus gives a process for thermally spraying metal oxide coated ceramic particles onto a substrate. Therefore, ‘862 provides that it is conventional to provide a protective coating of oxides on SiC, for example, before thermally spraying.
(B)(3) Tewari describes how completely metal oxide coated particles of SiC can be provided (column 4, line 30 through column 5, line 10), where the particles (plural used, so a plurality) would be provided, and metal salt is combined with the particles in water (column 5, lines 35-45) and further a weak base such as aqueous ammonia (note ammonia described as a weak base, present claim 16) is combined with the water/particles, so as to form metal salt (metal hydroxide) coated particles (column 7, lines 30-60).  A variety of oxides can be used including yttrium oxide, aluminum oxide, zirconium oxide, etc. and mixtures thereof (column 7, lines 1-5).  The particles with the 

Optionally, Sane would further indicate that coatings of metal oxides provided by combining metal salts in solution to deposit on particles (here BN), and then heat treating to convert to oxides ([0028], [0029], [0030], [0050]-[0054], and note an initial hydroxide film can be provided [0033]), can be coatings that allow thermal spray coating applications ([0059]). Therefore, it further would have been obvious to one of ordinary skill in the art before the invention was made that  when providing coated particles from the process of ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari that such particles can be acceptably thermally sprayed as described by Sane.
(C) As to the YAG coating forming at least 20 wt% of the coating particle weight before the thermal spraying process (claim 1), such as 20-40 wt% (claim 32), given the range of desired amounts of SiC in ‘718 (page 5 of description translation describing main phase such as SiC preferably more than 65 % by volume), one of ordinary skill in the art would optimize the amount of each material, which would result in the metal oxide (here YAG) coating amount in the claimed range, with control for the amount of each to be provided in the resulting coating.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and note the previous discussion of MPEP 2144.05(II)(A). Tewari also 
Furthermore, while Tewari does not specifically describe using an amount of the coating oxide (YAG) so as to be in the  20-40 wt%  range of the coated particle weight, for example, as noted above, SiC can be more than 65 volume % from ‘718, and an example is given in ‘718 with a powder composition made with 67 wt% SiC and 33 wt% of the other materials of alumina and yttria (page 5 of description translation of ‘718), indicating that amounts in the 20-40 wt% such as 33 wt% of the oxide materials can be acceptably used for thermal spraying.  Furthermore, Jones indicates how coatings of metal oxide (zirconium oxide) can be provided on a core particle with can be a carbide of Si (SiC) (column 1, lines 15-25, column 2, lines 1-20), where the coatings of metal oxide on the core particle can be provided by combining metal salts in solution to deposit on the particles, and then precipitating hydrous oxides on the particles by adjusting pH through the addition of ammonium hydroxide, and thereafter firing/sintering of the material can be provided (column 2, line 35 to column 3, line 30).  Furthermore, it is indicated how the amount of oxide coating, expressed as ZrO2 of the weight of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari EITHER alone OR optionally, further in view of Sane to optimize the amount of YAG to be provided on the SiC particles so as to provide an optimum amount of SiC and YAG for the specific article to be coated, resulting in an amount of YAG in the range of between 20-40 wt% of the coated particles, for example, and where it would be understood that the coating process of Tewari can be acceptably provided to give such amounts of coating on the particles from the teaching of Jones, which indicates how metal oxide can be precipitated from metal salt solutions onto SiC particles at a wide range of weights including from 5-75 wt% of the weight of the particulate material as discussed above, and as a result, particle would be provided to be thermally sprayed with YAG material in the wt% percent claimed.  While Jones shows how zirconium oxide can be deposited in the wide range of weights, its process describes how other oxides can be deposited with the zirconia, and describes a similar process to Tewari, where Tewari also indicates how deposition of zirconia, alumina and yttria can also be provided by such a process, and therefore, the amount applied for zirconia is understood 
Claims 2, 3: The process of ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane would be suggested as discussed for claim 1 above. Furthermore, when providing the suggested application of the YAG material to the SiC particles as suggested by Tewari, this would provide the use of the SiC particles, where the particles are combined with aluminum salt/yttrium salt in a presence of a weak base so as to form a metal salt coating on the particles, drying the metal salt coated particles, calcining and sintering the dried particles to form a plurality of SiC particles with a continuous coating of YAG, when following the coating process as described by Tewari as discussed for claim 1 above, and so the same steps of claims 2 and 3 would be provided, where the weight amount of YAG would be in the claimed range as discussed for claim 1, part (C) above, and the salt would be only aluminum salt and yttrium salt and the salt coating would be only aluminum salt and yttrium salt so as to provide a coating that is only YAG from the materials used to produce YAG.
Claim 7: Tewari indicates that salts are combined with particles in water (column 7, lines 35-55).
Claim 8: As to providing a boehmite coating, this would be an aluminum oxide hydroxide, and when converting from the aluminum hydroxide material, to aluminum oxide material, at least some boehmite can be acceptably provided, noting the use of aluminum materials suggested by '718.
Claim 10, 29: As to the molar amount of base to the metal salt cations, Tewari indicates to provide base to increase pH and precipitate the precursor hydroxide In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and so the concentration amounts would not support patentability.
Claim 11: As to the pH, Tewari indicates to provide base (ammonia, so weak base) to increase pH and precipitate the precursor hydroxide and controls pH to give desired precipitation (column 7, line 45 through column 8, line 20), and therefore one of ordinary skill in the art would be suggested to optimize the pH to give the desired optimum precipitation, giving results in the claimed range. Examples are also given with pH to 10.5, for example (column 12, lines 15-20), in the claimed range.
Claim 15: ‘718 indicates using detonation gun spraying (page 4 and page 5 of the description translation).
Claim 16: Tewari provides that the base can be ammonia (column 7, lines 45-55).
Claim 17: ‘718 indicates metallic substrates desired to be coated (page 1 of description translation). '938 provides that the substrate can be metallic (base body 11 of Ni base superalloy, for example) (figure 1C, page 5, last paragraph, description translation). ‘862 also provides that the substrate can be metallic (note page 3 of description translation).

Claim 24: Tewari describes how the metal salt materials are desirably nitrates (column 7, lines 10-15).  ‘718 would desire two different metal oxide materials (from Al and Y) (note page 4 of the description translation). Tewari indicates that at least two different metal salts can be provided from Al and Y, which would give a blend in solution (column 7, lines 1-5, column 8, lines 10-20).  Therefore, from the suggestion of using nitrates and Al, Y salts, aluminum nitrate and yttrium nitrate would be provided as a mixture.

Claim 12  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane  as applied to 1-4, 7, 8, 10, 11, 15-17, 19, 24, 29 and 32 above, and further in view of Stambaugh et al  (US 4619817).
Claim 12: As to titrating base into the solution of metal salts and particles, Tewari describes adding base to the solution with metal salt and particles (column 7, lines 30-55). Stambaugh describes how when adding a base to a solution with metal salt with pH adjustment to precipitate materials, it is well known to provide titrating of the base (column 9, lines 5-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane   to specifically provide titrating the base into the solution with metal salts and particles as suggested by Stambaugh with an expectation of providing an acceptable .

Claims 13, 26 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane  as applied to 1-4, 7, 8, 10, 11, 15-17, 19, 24, 29 and 32 above, specifically in view of Sane.
Claim 13, 26, 30: Tewari indicates an initial hydroxide coating can be provided (column 8, lines 15-25).  As to combining the metal salts, base, and particles and spray drying to provide coating, Sane would further indicate that coatings of metal oxides provided by combining metal salts in solution to deposit on particles (here BN), and then heat treating to convert to oxides ([0028], [0029], [0030], [0050]-[0054], and note an initial hydroxide film can be provided [0033]), can be coatings that allow thermal spray coating applications ([0059]).  Sane further indicates combinations of metal salt (binder) and base can be provided with particles (slurry) ([0037], [0027]-[0029]), where the slurries can be spray dried to form coatings ([0036]), with further heat treatment for decomposing binder ([0050]-[0054], [0088]-[0089]).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane to spray dry the solution materials to provide coating particles before calcining as suggested by Sane with an expectation of providing desirable coated particles, as Tewari indicates calcining the particles coated with precursor, and Sane indicates that before further heat treatment, particles with metal salts and base can be initially spray dried to desirably form coated .

Claim 28  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane  as applied to claims 1-4, 7, 8, 10, 11, 15-17, 19, 24, 29 and 32 above, and further in view of Funke et al  (US 2004/0225156).
Claim 28: As to using a base of ammonium hydrogen carbonate, Tewari describes adding base to the solution with metal salt and particles, where the base can be aqueous ammonia, to raise pH to precipitate the hydroxide (column 7, lines 30-55). Funke describes how when precipitating metal salts in carbonate, hydroxide or oxide forms from aqueous solutions with salts, along with ammonia, ammonium hydrogen carbonate can be used for such deposition as a precipitating reagent ([0047]-[0048], [0058]), and the resulting material further calcined ([0052], understood to give oxides of the material, from the abstract material). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify ‘718 in view of EITHER ‘938 OR ‘862, further in view of Tewari and Jones, EITHER alone OR optionally, further in view of Sane  to use ammonium hydrogen carbonate as the base as suggested by Funke with an expectation of providing an acceptable base, as Tewari indicates to add base such as ammonia to precipitate before calcining, and Funke teaches that along with ammonia, ammonium hydrogen carbonate can be used for similar precipitation before calcining.

Nisho et al (US 5633214) notes how YAG can be described as 3Y2O3.5Al2O3 (column 3, lines 20-25).

Response to Arguments
Applicant's arguments filed with the Pre-appeal Brief of November 12, 2020 have been fully considered but they are not persuasive.
 Applicant argues (1) that ‘718 does not teach producing coatings consisting only of YAG, providing a mix of SiC, Al2O3, and Y2O3 with water and organic binder, that is further spray dried to produce powder and expel the binder, with the granules further sintered, with the produced powder of SiC, Al2O3 and YAG different than particles coated only with YAG, where YAG can be made from Al3O3 and Y2O3, but it is a completely different molecule with its own unique properties, and the present process is a method of making, and ‘718 does not indicate to provide the making of coatings of only YAG and ‘718 provides a main component of carbide powder and secondary component of aluminum and rare earth oxides, and gives no guidance for substituting a secondary component of only YAG.  
The Examiner has reviewed these arguments, however, the rejection is maintained.  Example 1 of  ‘718 has SiC powders, Al2O3 (corundum) and YAG, but while Example 1 uses a ratio (aluminum oxide to yttrium oxide) of starting materials that does not give only YAG, this is an example, and ‘718 describes overall possible molar ratios of 40:60-90:10 of aluminum oxide to rare earth oxide to use when providing the compound used.  Note that ‘718 describes that the secondary constituents can be compounds of aluminum oxide and rare earth oxide and specifically aluminum-yttrium oxide powders (page 4, description translation), thus specifically allowing compounds.  
(2) It is further argued that ‘718 uses blends, and would always use blends, and the blends address the sublimation issue, and there is not a suggestion that YAG addresses sublimation issues, and the Examiner has provided ‘862 and ‘938 as to providing a protective oxide barrier on the SiC particles, however, it is argued that ‘862 would indicate the coating should contain aluminum oxide, as does ‘938, and not YAG, and further if the art of record used, the particle to be coated would be a blend of SiC, Al2O3 and YAG, not SiC alone, and impermissible to disregard the full teachings of the references and pick and choose.  Furthermore, there is no suggestion to not use a blend from the teaching of ‘718.

(3) Applicant further argues that the prior art does not suggest using the YAG in an amount of at least 20% of the particles, where Tewari does not explicitly provide this amount and Jones describes using zirconium oxide and would not suggest use of other oxide materials as claimed without also having zirconium oxide.  Furthermore, applicant argues, Tewari describes lower amounts of material and would not indicate using larger amounts or teach the use of YAG, and Jones would also not teach the use of YAG.
The Examiner has reviewed these arguments, however, the rejection is maintained. The particle core being coated would be suggested to be SiC, and the suggested secondary material for coating would be YAG as discussed above (note sections (1), (2) above). The amount of YAG to be present, and thus the amount to desirably apply as coating is suggested from the amount of secondary constituent used in ‘718 as discussed in the rejection, note section (C) for claim 1, since the SiC material would be at least 65 % by volume, the amount of YAG material to use would be optimized from the remaining range allowed by the secondary constituent. As to the citation of Jones by the Examiner, the Examiner notes that Jones is not used in the 
(4) Applicant further argues that the art of record does not teach the use of aluminum salts and yttrium salts to produce only YAG,  where Tewari is silent as to the use of a combination of aluminum salts and yttrium salts to produce YAG and also gives no direction as to the amount of salts of each to use when salts combined, and thus there is no guidance as to how to produce only YAG coating.
The Examiner has reviewed these arguments, however, the rejection is maintained.   As discussed above, ‘718 does not require the secondary constituent to be only Al2O3 or Y2O3, but rather can be compounds of aluminum oxide and rare earth oxides, which would include YAG, especially noting how YAG can be a compound in the Example 1 particle for spraying. The molar ratios described in ‘718 would correspond to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Furthermore, where it is understood as discussed above that sintered combinations of yttrium oxide and aluminum oxide provide YAG, it would be understood when using the possible materials of Tewari, including aluminum salts resulting in aluminum oxide material and yttrium oxide resulting in yttrium oxide material, that the use of the combined materials in the correct molar ratios to provide the alumium oxide/yttrium oxide ratio to give YAG when providing the calcining and sintering for the Tewari process as well.  While Tewari does not explicitly teach providing YAG, it describes how salts can be used in combination and aluminum and yttrium oxides used in mixtures, and salts of the metal used in nitrate form, and thus would indicate to provide the aluminum and yttrium oxides, salts of such materials would be provided.  As to the result of YAG, Tewari also describes sintering when 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718